Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2019 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-9 and 19-20 are objected to because of the following informalities:
Each of the above claims uses the phrase “suitable for”. Use of the phrase “suitable for” raises a question of whether the apparatus is actually configured to or is performing the function, or if the apparatus merely needs to be capable of or suitable for doing such a function.
The Examiner suggests amending the claims to recite alternative language that requires that each structure perform the function recited, e.g. “configured to”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang US 2017/0109089.
1. A memory system, comprising:
a memory device suitable for storing map information; and
a controller suitable for storing a portion of the map information in a map cache, and accessing the memory device based on the map information stored in the map cache or accessing the memory device based on a physical address that is selectively provided together with an access request from a host,
wherein the map cache includes a write map cache suitable for storing map information corresponding to a write command, and a read map cache suitable for storing map information corresponding to a read command, and
wherein the controller provides the host with map information that is outputted from the read map cache.

	Claim 1 is directed to a memory system comprising a memory, a controller, and a map cache. The map cache stores a subset of the mapping information stored in the memory device for purposes of accelerating accesses to the subset. The cache comprises a write portion and read portion.

	Huang US 2017/0109089 teaches a memory system, comprising:
a memory device suitable for storing map information; and
NVM 108 storing address mapping table or FTL table 130 [0028]. See also “entire FTL tables persistently” stored in NVM, of which FTL cache in memory 110 or memory 112 stores a portion [0034].
a controller suitable for storing a portion of the map information in a map cache, and accessing the memory device based on the map information stored in the map cache or accessing the memory device based on a physical address that is selectively provided together with an access request from a host,
One of controller 106 and host [0033][Figs. 6-8], which uses either controller internal memory or host memory 110 to implement a cache for storing a portion of the address mapping table or FTL table for the purpose of accelerating accesses to cached FTL entries (“search time or access time to the FTL table may be reduced.” [0033]).
upon receipt of LBA from input data 282, controller 285 looks up FTL table 284 to identify location of NVM page(s)…” [0040].
Accesses may also employ a physical address in the access request [0064].
wherein the map cache includes a write map cache suitable for storing map information corresponding to a write command, and a read map cache suitable for storing map information corresponding to a read command, and
Under BRI, if a cache responds to read commands and write commands and stores data targeted by such commands, the cache may be considered as being both a read and write cache, or having portions which act as a read cache and portions which act as a write cache. Therefore, Huang discloses a map cache including a write map cache and read map cache.
It is further noted that as claimed, a map cache that is suitable for storing write-related map data may still be considered suitable for storing read-related map data, and vice versa.
Huang discloses a map cache as above. [Fig. 10] shows that upon a miss to the FTL table, a portion of the FTL table is loaded to the cache in step 1010, and hence the map cache comprises a read map cache. The cache further stores dirty FTL entries as indicated by the need to merge and synchronize the host memory FTL back into NVM FTL pages (“content of the swapped out FTL cache page(s) is merged with the content of FTL page and subsequently store the merged content back to the FTL page.” [0034]). The necessity to write back these FTL cache pages to FTL pages in NVM indicates that the FTL cache has accepted updates (writes) to FTL cache pages while in memory 110/112 which must then be persisted to the superset in NVM. Therefore, Huang’s map cache comprises a write cache.
Moreover, as defined in the claim, the portions of Huang’s cache which store data from a write constitute a write cache, and the portions of Huang’s cache that store data from a read constitute a read cache.
wherein the controller provides the host with map information that is outputted from the read map cache.
	The controller provides the host with map information from the read map cache; controller 106 containing FTL cache [0030].

10. A method for operating a memory system, the method comprising: storing map information in a memory device; and storing a portion of the map information in a map cache; accessing the memory device based on the map information stored in the map cache or accessing the memory device based on a physical address that is selectively provided together with an access request from a host; storing map information corresponding to a write operation in a write map cache when the access request is for the write operation, and storing map information corresponding to a read operation in a read map cache when the access request is for the read operation; and providing the host with map information that is outputted from the read map cache.
	Claim 10 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.

19. A data processing system, comprising: a memory system suitable for storing map information and accessing user data based on the map information; and a host suitable for receiving the map information from the memory system, storing the received map information in a host memory, and providing the memory system with an access request based on the map information, wherein the memory system comprises: a map cache; and a controller suitable for storing a portion of the map information, wherein the map cache includes a write map cache suitable for storing map information corresponding to a write command, and a read map cache suitable for storing map information corresponding to a read command, and wherein the controller provides the host with map information that is outputted from the read map cache.
	Claim 19 is rejected on similar grounds as claim 1, as it is the apparatus of claim 1, further comprising the host. Huang discloses a host receiving the portion of map data for use in access the flash memory [Huang, Fig. 1, 0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and alternatively further in view of Bux US 2013/0124794.
2. The memory system of claim 1, wherein the write map cache and the read map cache store map information based on a Least Recently Used (LRU) scheme, and wherein the controller moves first map information stored in the write map cache to the read map cache when the first map information is accessed in response to the read command, and moves second map information stored in the read map cache to the write map cache when the second map information is accessed in response to the write command.
For purposes of examination, “moves” is construed as including at least adding the map information to the destination cache and removing the map information from the source cache, as consistent with [DRW, Figs. 11A-14B]. It is further considered that logically reassigning or identifying data within a physical cache also constitutes moving data between logical read and write caches, without requiring physically moving the data, is within the scope of the claim. Similarly, a first portion which stores data last targeted by a read and a second portion which stores data last targeted by a write exists within the map cache disclosed, and therefore reads on the map cache as claimed.
For purposes of examination, a portion of the cache last read from is a read cache. A portion of the cache last written to is a write cache.
	Huang teaches claim 1. Claim 2 further recites wherein the write map cache and the read map cache store map information based on a Least Recently Used (LRU) scheme, and wherein the controller moves first map information stored in the write map cache to the read map cache when the first map information is accessed in response to the read command, and moves second map information stored in the read map cache to the write map cache when the second map information is accessed in response to the write command.
and wherein the controller moves first map information stored in the write map cache to the read map cache when the first map information is accessed in response to the read command, and moves second map information stored in the read map cache to the write map cache when the second map information is accessed in response to the write command, because, by definition, data which corresponds to a read is defined as being part of the read cache, and data which corresponds to a write is defined as being part of the write cache.
	Huang further teaches wherein the write map cache and the read map cache store map information based on a Least Recently Used (LRU) scheme (“a portion of the FTL table or a portion of the FTL entries is cached using DRAM or RAM in controller 106 as well as host memory 110 whereby the search time or access time to the FTL table may be reduced…FTL cache circuit (‘FCC’)…is used to determine which portion of the FTL table in NVM should be cached to memory 110…FCC…employs the least recently used (‘LRU’) page or linked list for the FTL cache page swap” [Huang, 0033-0034]).

Alternatively, depending on a definition of read cache and write cache which are separate and physical and how “moves” is construed, Huang may be considered silent to an explicit physical transfer or movement of data between the read cache and write cache.
	Where Huang is silent, Bux US 2013/0124794 teaches wherein the controller moves first {map} information stored in the write {map} cache to the read {map} cache when the first {map} information is accessed in response to the read command,
at the time the write cache is cleaned” [0069]).
and moves second map information stored in the read {map} cache to the write {map} cache when the second {map} information is accessed in response to the write command.
In response to a write hit in the read cache, the read cache entry may be invalidated [0055] or replaced with the new data at the same time as the write occurs, or when the write cache is destaged, thereby rendering the data to enter the read cache clean (“subject address mapping entry…may…already be cached in the read cache for supporting the read request…it is beneficial if simultaneously with the present write routine, the read cache may be searched for the corresponding logical address information…and will be updated if found so…update of the read cache may preferably be implemented…at ‘the same time’, or, alternatively, at the time the write cache is cleaned…” [0069]).
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute combined cache of Huang with a separated read cache and write cache as disclosed by Bux, and the results would have been predictable (providing separate storage for reads and writes, such that they may be independently searched and sized).
	Further, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to support data transfers between the read map cache and write map cache of the combination as disclosed by Bux in order to enable reading from the write cache and updates to the read cache [0069], thereby increasing the aggregate cache hit rate and therefore cache performance.
	Further, it would have been obvious to the skilled artisan before the effective filing date to apply the known LRU management techniques as disclosed by Huang [0033-0034] to each cache, and the results would have been predictable (using an LRU linked list to organize and control data entering and exiting the respective caches, thereby improving cache performance).

11. The method of claim 10, wherein the write map cache and the read map cache operate based on a Least Recently Used (LRU) scheme, and the method further comprises: moving first map information stored in the write map cache to the read map cache when the first map information is accessed in response to a read command; and moving second map information stored in the read map cache to the write map cache when the second map information is accessed in response to a write command.
	Claim 11 is rejected on similar grounds as claim 2, as it is the method performed by the apparatus of claim 2.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

20. The data processing system of claim 19, wherein the write map cache and the read map cache store map information based on a Least Recently Used (LRU) scheme, and wherein the controller moves first map information stored in the write map cache to the read map cache when the first map information is accessed in response to the read command, and moves second information stored in the read map cache to the write map cache when the second map information is accessed in response to the write command.
	Claim 20 is rejected on similar grounds as claim 2, as it is the apparatus of claim 2, further comprising the host. The combination discloses a host receiving the portion of map data for use in access the flash memory [Huang, Fig. 1, 0033].

s 3-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, and alternatively in further view of Mr. V’s “Differences between disk cache write-through and write-back” (hereinafter, “Mr. V”) and Lowe US 2007/0118695.
3. The memory system of claim 1, wherein, when there is no space to store target map information in the read map cache, the controller outputs the least recently accessed map information among the map information stored in the read map cache to the outside, stores the target map information in the read map cache as the most recently used map information, and provides the host with the outputted map information.
	Claim 3 is directed to processing of a read miss to the read map cache, where the read cache may contain dirty data.
	The combination teaches claim 1, wherein, when there is no space to store target map information in the read map cache, the controller outputs the least recently accessed map information among the map information stored in the read map cache to the outside, stores the target map information in the read map cache as the most recently used map information, and provides the host with the outputted map information.
As discussed in claim 1 above, Huang establishes an FTL cache in the host for storing FTL L2P mapping data and that such mapping data may be directly used by the host to access data using physical addresses.
	Further, Huang discloses that replacement for the cache may be performed according to an LRU page or linked list [0033]. By LRU linked list, it means to maintain a sorted list comprising entries whereby data is inserted at a MRU position and evicted data from an LRU position, such that Least Recently Used data in the cache is evicted before more recently used data. By definition, a most recent access is MRU and a least recent access is LRU.
making storage space for caching operation, the swapped out content…needs to be synchronized with the corresponding content stored in the FTL pages in the NVM. The content of the swapped out FTL cache page(s) is merged with the content of FTL page and subsequently store the merged content back to the FTL page” [0034]. 
Therefore, when the FTL cache is full, some contents must be evicted. Huang implements LRU via a linked list to select victims for eviction. An LRU structure has an LRU end and an MRU end. Based on the disclosed use of an LRU algorithm as the cache replacement algorithm, the skilled artisan would have inferred that least recently used map information is evicted from the list, and that most recently accessed map information is stored at the most recently used position of the list. Further, because it is a read miss, the map data is provided to the requestor, as per standard hit/miss processing (“loads a pportion of FTL table indexed by the FTL index table in the third cache or FTL cache” [0025]).

	Alternatively, for the purpose of providing greater clarity, reference is made to more complete depictions of conventional cache processing loops and LRU queuing.
With regard to cache processing loops, Mr. V teaches the basic cache processing loop for a received memory request based on the received request type [Fig. 2]:

    PNG
    media_image1.png
    1091
    844
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to follow conventional cache processing methods as disclosed by Mr. V to the processing of access requests in the caches of the combination, and the results would have been predictable (using known methods of cache processing with a known cache).
	The particular type of data being cached (map data) does not affect the methods used. It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known methods of caching data to the caching of map data, and the results would have been predictable (storing map data likely to be reused in the cache, while evicting map data which is less likely to be reused to lower level memory).

	Similarly, with regard to details of LRU queuing such as “stores…as the most recently used map information”, Lowe US 2007/0118695 discloses the structure of an LRU list or queue. In particular, as depicted in Figs. 1A-1F, an LRU list or queue has an MRU end and an LRU end. Data is evicted from the LRU position of the list [0003-0004] and added at the MRU end of the list. When data hits the list, the data is promoted to the MRU position [0004].
LRU…page or linked list for the FTL cache page swap”, Lowe provides a description of a LRU linked lists and associated operating methods which are relevant to the LRU linked list disclosed by Huang.
	Alternatively, Lowe evidences that an LRU linked list and associated processing were known. While Huang does not specifically describe the structure of the LRU linked list and the methods of managing the LRU linked, list, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention, in view of Lowe’s disclosure, to employ known methods for managing the contents of an LRU list to the LRU linked list of Huang [0033-0034], and the results would have been predictable (storing and moving data within a linked list for the purpose of managing eviction and insertion).

4. The memory system of claim 1, wherein, when there is no space to store target map information in the write map cache, the controller outputs the least recently accessed map information among the map information stored in the write map cache to the outside, stores the target map information in the write map cache as the most recently used map information, and deletes the outputted map information.
	Claim 4 is directed to processing of a write miss to a write map cache.
The combination teaches claim 1, wherein, when there is no space to store target map information in the write map cache, the controller outputs the least recently accessed map information among the map information stored in the write map cache to the outside, stores the target map information in the write map cache as the most recently used map information, and deletes the outputted map information [Huang, 0033-0034].
As discussed in addressing claim 3, miss processing uses free space when available, or causes an eviction when not available. The cache is managed using LRU [Huang, 0033], and therefore least recently 
Further, see Mr. V [Fig. 2] regarding standard cache write miss processing.

5. The memory system of claim 1, wherein, when target map information corresponding to the read command is stored in the read map cache, the controller stores the target map information in the read map cache as the most recently used map information.
	Claim 5 is directed to processing of a read hit to a read map cache.
	The combination teaches claim 1, wherein, when target map information corresponding to the read command is stored in the read map cache, the controller stores the target map information in the read map cache as the most recently used map information [Huang, 0033-0034]; alternatively, see Lowe [0003-0004].
	As discussed in addressing claim 3, a command to a data element makes that data element MRU. Therefore, the skilled artisan would have inferred that such data element is promoted to the MRU position of Huang’s linked list in response to a read request because it is the most recent read.
	Further, see Mr. V [Fig. 2] regarding standard cache read hit processing.

6. The memory system of claim 1, wherein, when target map information corresponding to the write command is stored in the write map cache, the controller stores the target map information in the write map cache as the most recently used map information.
	Claim 6 is directed to processing of a write hit to a write map cache.
	The combination teaches claim 1, wherein, when target map information corresponding to the write command is stored in the write map cache, the controller stores the target map information in the write map cache as the most recently used map information [Huang, 0033-0034]; alternatively, see Lowe [0003-0004].
	As discussed in addressing claim 3, a command to a data element makes that data element MRU. Therefore, the skilled artisan would have inferred that such data element is promoted to the MRU position of Huang’s linked list in response to a write request because it is the most recent write.
	Further, see Mr. V [Fig. 2] regarding standard cache write hit processing.

7. The memory system of claim 1, wherein, when there is no space to store target map information in the read map cache and the target map information corresponding to the read command is stored in the write map cache, the controller outputs the least recently used map information among the map information stored in the read map cache to the outside, stores the target map information moved from the write map cache in the read map cache as the most recently used map information, and provides the host with the outputted map information.
	Claim 7 is directed to processing of a read hit to the write map cache.
	The combination teaches claim 1, wherein, when there is no space to store target map information in the read map cache and the target map information corresponding to the read command is stored in the write map cache, the controller outputs the least recently used map information among the map information stored in the read map cache to the outside, stores the target map information moved from the write map cache in the read map cache as the most recently used map information, and provides the host with the outputted map information [Huang, 0033-0034]; alternatively, see Lowe [0003-0004].
	 Whether the portion of the cache accessed is a read cache or a write cache, the same method applies. If the read hits cached data, provide the cached data. If there is a read access to data, it should be added to the read cache. If there is no space in the read cache, space should be made by evicting the 
	Further, see Mr. V, Fig. 2.
	With regard to the movement of data between a read cache and a write cache, a read cache may be defined as the portion of cache which is populated by reads, therefore containing clean data , and a write cache may be defined as the portion of cache which is populated by writes, therefore containing dirty data.
As shown in standard processing, a read hit to dirty data will cause data to be destaged and subsequently marked clean. By definition, a portion of the cache which is targeted by a read is placed into the read cache. Further, see Bux as in claim 2 regarding read access to dirty data in a write cache.

8. The memory system of claim 1, wherein, when there is no space to store target map information in the write map cache and target map information corresponding to the write command is stored in the read map cache, the controller outputs the least recently used map information among the map information stored in the write map cache to the outside, stores the target map information moved from the read map cache in the write map cache as the most recently used map information, and deletes the outputted map information.
	Claim 8 is directed to processing a write hit to the read map cache.
	The combination teaches claim 1, wherein, when there is no space to store target map information in the write map cache and target map information corresponding to the write command is stored in the read map cache, the controller outputs the least recently used map information among the map information stored in the write map cache to the outside, stores the target map information moved from the read map cache in the write map cache as the most recently used map information, and deletes the outputted map information [Huang, 0033-0034].

	Further, see Mr. V, Fig. 2.
As shown in standard processing, a write hit to data in a read cache will cause data to be invalidated, or alternatively later updated. By definition, a portion of the cache which is targeted by a write is placed into the write cache. Further, see Bux as in claim 2 regarding write access to data in a read cache.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Belluomini US 2011/0093648 and/or Cai 9,003,126 [IDS].
9. The memory system of claim 1, wherein the write map cache and the read map cache store map information based on a Least Frequently Used (LFU) scheme, and wherein the controller moves first map information stored in the write map cache to the read map cache when the first map information is accessed in response to the read command, and moves second map information stored in the read map cache to the write map cache when the second map information is accessed in response to the write command.
	Claim 9 is rejected on similar grounds as claim 2. Claim 9 differs from claim 2 in the application of an LFU algorithm, rather than an LRU algorithm.

	Therefore, LFU is a known substitute or alternative for LRU in the family of cache replacement algorithms. LFU organizes data in a cache in order of frequency of access, as opposed to recency of access.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute an LFU algorithm for the LRU algorithm of the combination for the purpose of organizing cache data and controlling the eviction of thereof. Further, the results would have been predictable because LFU has been used to solve the same problem of determining which cached data to evict, with the effect of removing least frequently used data from the cache, thereby increasing cache performance by retaining frequently used data in the cache.

12. The method of claim 10, wherein, when there is no space to store target map information in the read map cache, the method further comprises: outputting the least recently used map information among the map information stored in the read map cache to the outside; storing the target map information in the read map cache as the most recently used map information; and providing the host with the outputted map information.
	Claim 12 is rejected on similar grounds as claim 3, as it is the method performed by the apparatus of claim 3.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

13. The method of claim 10, wherein, when there is no space to store target map information in the write map cache, the method further comprises: outputting the least recently used map information among the map information stored in the write map cache to the outside; storing the target map information in the write map cache as the most recently used map information; and deleting the outputted map information.
	Claim 13 is rejected on similar grounds as claim 4, as it is the method performed by the apparatus of claim 4.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

14. The method of claim 10, further comprising: when target map information corresponding to a read command is stored in the read map cache, storing the target map information in the read map cache as the most recently used map information.
	Claim 14 is rejected on similar grounds as claim 5, as it is the method performed by the apparatus of claim 5.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

15. The method of claim 10, further comprising: when target map information corresponding to a write command is stored in the write map cache, storing the target map information in the write map cache as the most recently used map information.
	Claim 15 is rejected on similar grounds as claim 6, as it is the method performed by the apparatus of claim 6.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

16. The method of claim 10, further comprising: when there is no space to store target map information in the read map cache and the target map information corresponding to a read command is stored in the write map cache, outputting the least recently used map information among the map information stored in the read map cache to the outside; storing the target map information moved from the write map cache in the read map cache as the most recently used map information; and providing the host with the outputted map information.
	Claim 16 is rejected on similar grounds as claim 7, as it is the method performed by the apparatus of claim 7.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

17. The method of claim 10, further comprising: when there is no space to store target map information in the write map cache and the target map information corresponding to a write command is stored in the read map cache, outputting the least recently used map information among the map information stored in the write map cache to the outside; storing the target map information moved from the read map cache in the write map cache as the most recently used map information; and deleting the outputted map information.
	Claim 17 is rejected on similar grounds as claim 8, as it is the method performed by the apparatus of claim 8.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

18. The method of claim 10, wherein the write map cache and the read map cache operate based on a Least Frequently Used (LFU) scheme, and the method further comprises: moving first map information stored in the write map cache to the read map cache when the first map information is accessed in response to a read command; and moving second map information stored in the read map cache to the write map cache when the second map information is accessed in response to a write command.
	Claim 18 is rejected on similar grounds as claim 9, as it is the method performed by the apparatus of claim 9.
	In addition, the present claim is considered to include one or more contingent limitations without positively reciting or requiring the condition to be met. Here, the conditions following when are not positively required, and therefore steps depending therefrom are not required.
Therefore, under MPEP 2111.04, such features are not given patentable weight.

Remarks
	The Examiner notes that the disclosed read cache and write cache are both part of a map cache. It is not clearly distinguished what separates membership between the two caches.
The Examiner further notes that the specification and claims appear to describe data moving between LRU and MRU positions of read and write caches, however it is not clear whether it is intended to represent actual data transfers between physical memory locations while managing the LRU queues or logical (re)assignments of the cached data to the different LRU or MRU positions.
Further clarification regarding these points is recommended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L2P table caching
Hahn US 2016/0274797
ABST
Cache a portion of a L2P mapping table in host memory buffer
0018
Using HMB to store portions of FTL can minimize need for large read caches
0046
Store FTL tables or portions thereof in HMB
0094
Retrieve tables or portions from NVM and store in HMB

 
Boyd US 20170351452
0012
HMB caches portions of an indirection LUT, e.g. L2P mapping table
Such table may be used for wear leveling in nonvolatile solid state memories
0013
Providing host map buffer allows write caching of the L2P in host memory
0015
Performance of L2P cache for an SSD in host memory depends on buffer size
 
Tradeoffs between host memory buffer size and host memory capacity
 
Small static allocation may be insufficient for high I/O load
 
Large static allocation may be wasteful for low I/O load

Dynamic allocation is preferred to maximize efficiency

Separate read cache and Write Cache
Creta US 2003/0041212
0017
Purpose for implementing a R/W cache as read cache and write cache:
Individually sizing the read cache and the write cache
Write cache sized to achieve max write bandwidth
Read cache size sized to data prefetching to achieve max read bandwidth

 
Mu US 7,856,530
C1 L20-49
Cache structure and function
Faster data access for frequently accessed data
C2, L5-21
Backing store is disk; consulted after cache miss
C2, L22-44
Cache is full - replacement/eviction policy
LRU
Other cache algorithms may be used

 
Khawand US 2012/0096225
0004
Separate read and write caches
0018
Function of cache
 
Separation allows independent configuration to optimize read and write processing


Bavishi US 2020/0278797
[0029]
Check both read cache and write/read cache for each request
 
If matching data is found, move data to end of the queue (MRU)
[0045]
Read only cache and write-read cache
[0046]
When full, use eviction policy, e.g. LRU, to choose data to evict
 
When evicting, the victim line is marked invalid (deleted)


LFU/LRU
Cai US 9,003,126 [IDS]
Background
LFU and LRU are known replacement policies

 
Gill US 2007/0220201
0096
Check write cache for potential read hit where both R and W caches exist

 

0026
Upon read hit, service read operation from cache
Upon write hit, update or invalidate the requested data in cache
0063
Invalidate write hits to the cache



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136